DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on June 21, 2021 have been fully considered but they are not persuasive. Applicant argues that “there is no semi-cylindrical shell mentioned in Cox et al. The closest Cox et al. gets to any semi-cylindrical shell are the semi-circular magnets of Figure 3 which in addition to not being cylindrical (not having a long axis that would define a cylinder as opposed to a circle or ring) are not joined by a “spring” hinge to facilitate a closed conformation. Instead, the magnets of Cox et al. are closed due to the magnetic attraction.” Examiner respectfully traverses Applicant’s remarks. Attention is directed to Figs. 3-4 of Cox’s drawings, the figures shows that the apparatus 8 formed by two semi-cylindrical shells and a hinge 14 to form a short cylindrical member in a closed position (Fig. 4). Attention is directed to col. 4, lines 23-29 and lines 46-49, Cox clearly discloses the principle operation of the hinge 14 is it allows the two semi-cylindrical shell to pivot from an open position to a closed position (“The hinge 14 allows the magnets to pivot from an "open" position, as shown in FIG. 3, to a "closed" position, in which an orifice is formed between the magnets.” Col. 4, ln 46-49: “The apparatus 8 is pivoted to its open position, placed around the artery 24, and pivoted to its closed position, illustrated in FIG. 4.”) Thus, Cox clearly discloses that the hinge provides the advantage of facilitating the apparatus to .
It appears that Applicant also argues that a cylindrical implanted device for treating a blood vessel that includes two semi-cylindrical shells that coupled by a hinge is not disclosed in the prior art. Aboul-Hosn (US 2005/0143801), which is in the same field of endeavor with Cox and Applicant’s invention, discloses a cylindrical stent for position about a target vessel includes a hinged (Figs. 17-19 and para [0113]). Guo (US 2012/0277774), which is in the same field of endeavor with Cox and Applicant’s invention, discloses a cylindrical apparatus for surrounding an outer surface of a blood vessel includes two semi-cylindrical shell and a hinge (Fig. 9A. Para [0013]: “The sleeve can be substantially cylindrical in shape, and can be provided in a hinged configuration that includes two sleeve portions pivotally attached to one another e.g., pivoting along a line that is substantially parallel to the longitudinal axis of the cylinder. The hinged sleeve can include a securing arrangement configured to hold the two sleeve portions in the shape of a hollow cylinder when the sleeve portions are placed around the vessels in a closed configuration. In certain embodiments, the sleeve can be formed using a deformable material that can be pressed in place around the coapted vessels and supporting stent.”) Thus, based on the disclosures by Cox and knowledge of one of ordinary skill in the art, Examiner contends that it would have been obvious to one of ordinary skill in the art to modified the embodiment as shown in Figs. 8-13 to become semi cylindrical components with a spring-loaded . 

Priority
The filling of the present application as a continuation in part of U.S. Application No. 13/694,835, filed on January 9, 2013, which is a continuation in part of U.S. Application No. 11/986,021, filed on November 19, 2007, which claims the benefit of U.S. Application No. 60/860,392 is acknowledged. 
It is noted that the subject matter of claim 1 (i.e. “complementary open-ended semi cylindrical shells fastened together along one long edge by spring load hinges” (Figs. 16A-16C; paragraph [2192] of the publication of the present application)) is not found in the U.S. Application No. 11/986,021 and Provisional Application No. 60/860,392 and so are only afforded the filing date of the U.S. Application No. 13/694,835, which is January 9, 2013. Claims 2-6 are dependent on claim 1, thus, they are only afforded the filling date of the U.S. Application No. 13/694,835, which is January 9, 2013.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. (US 6,030,334).

Referring to claim 1, Cox discloses a jacket 48 (Figs. 8-13) for encircling a tubular anatomical structure 24, wherein said jacket comprises a cylindrical conformation when closed, said jacket lined with a shape-compliant material and incorporating material magnetized (44, 46 as shown in Fig. 8, or 62 as shown in Figs. 10-12 or 66 as shown in Fig. 13) perpendicularly to the long axis of said tubular anatomical structure to draw magnetically susceptible matter within said structure abaxially outward toward said jacket (col. 2, lines 5-8: “Permanent magnets or electromagnets are implanted within the patient's body adjacent a fully or partially occluded artery or adjacent an artery in danger of developing an occlusion.” Col. 5, line 63 to col. 5, line 5: “The wrap 48 is a flexible material…The wrap 48 has a seam 50 that allows it to be separated and placed around artery 24 without severing the artery 24.”)

Again referring to claim 1, the embodiments as shown in Figs. 8-13 disclose the invention substantially as claimed except for disclosing wherein said jacket comprises semi cylindrical shells fastened together along one long edge by spring-loaded hinges to urge said semi cylindrical shells into a cylindrical conformation when closed. However, attention is directed to the embodiment as shown in Fig. 3, Cox discloses hinge 14 allows the first semi cylindrical shell and second cylindrical shell to pivot from an open position to a closed position (col. 4, lines 25-27: “The hinge 14 allows the magnets to pivot from an “open” position, as shown in Fig. 3 to a “closed” position”). Examiner contends that one of ordinary skill in the art would understand that spring-loaded hinge is old and well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the wrap 48 to become semi cylindrical components with a spring-loaded hinge or several spring-loaded hinges along one long edge to allow the surgeon quickly close the wrap 48 around the artery 24. Furthermore, Examiner contends that it would have been obvious modifying the wrap 48 as shown in Figs. 8-13 to become two semi cylindrical shells and using a spring-loaded hinge to allow the surgeon to quickly close the wrap 48 around the artery 24 because it has been held that combining prior art elements according to known methods to yield predictable results is old and well known in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))

As to claim 2, Cox discloses a jacket according to claim 1 wherein said jacket derives its magnetism by incorporation from the group of magnetic materials comprising an intrinsically magnetic metal, an intrinsically magnetic polymer, small permanent magnets fastened about the outer surface of said jacket and these combinations (col. 6, lines 39-41: “The magnets can be either permanent magnet, as shown in FIG. 4, or electromagnets”. With respect to the limitation of “an intrinsically magnetic metal, an intrinsically magnetic polymer” Examiner contends that it would have been obvious to select these materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.) Referring to the limitation of “to draw magnetically susceptible matter from a ferrofluid coursing through said lumen of said tubular anatomical structure and hold said matter up against the lumen lining of said structure”, this limitation has been treated as functional language. Examiner contends that the device of Cox is capable of performing this function. 

Referring to claim 3, Cox discloses a jacket according to claim 1 wherein said jacket uses magnetism obtained by selection from the group comprising an intrinsically magnetic metal, and intrinsically magnetic polymer, and small permanent magnets fastened about the outer surface of said jacket (see rejection of claim 2 above). With respect to the limitation of “to exercise a stenting function by drawing small magnetically susceptible bodies infixed within the wall of said tubular anatomical structure radially outward” 
 
Referring to claim 4, Cox discloses a jacket according to claim 1 wherein the magnetized material of said jacket uses said source of magnetism to draw draws magnetically susceptible matter from a ferrofluid coursing through said lumen and hold said matter up against the lumen lining of said structure (Examiner notes that the limitation of “to draw draws magnetically susceptible matter from a ferrofluid coursing through said lumen and hold said matter up against the lumen lining of said structure” has been treated as functional language. Examiner contends that the device of Cox is capable of performing this function).

Referring to claim 5, Cox discloses a jacket according to claim 1 wherein said jacket uses magnetism provided by electromagnets fastened about the outer surface of said jacket (Figs. 8-13) to draw magnetically susceptible matter from a ferrofluid coursing through said lumen and draw said matter into the lumen wall of said structure (Examiner notes that the limitation of “to draw draws magnetically susceptible matter from a ferrofluid coursing through said lumen and draw said matter into the lumen wall of said structure” has been treated as functional language. Examiner contends that the device of Cox is capable of performing this function).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. as applied to claims 1 and 5 above and further in view of Maschke et al. (US 2008/0101677).

Referring to claim 6, Cox discloses a jacket according to claim 5 wherein said electromagnets are adjusted in field strength (col. 6, lines 39-43: “The magnets can be either permanent magnet, as shown in FIG. 4, or electromagnets, as shown in FIG. 16. Leads 70 and 72 provide power to the electromagnets 74 and 76, respectively. A power source 78 provides power to the electromagnets 74 and 76, as illustrated in FIG. 17. The power source 78 can provide direct current, alternating current or pulsed current.”) The modified device of Cox discloses the invention substantially as claimed except for disclosing the field strength of the electromagnets is adjusted in response to a prescription program executed by a microprocessor. 
 
Again referring to claim 6, however, Maschke discloses “At the free end E1 of the catheter tube 1, deflecting means 12 are attached which operate in conjunction with deflecting devices 13 provided outside a body schematically indicated with the reference key B. The deflecting devices 13 may be, for example, electromagnets the magnetic field strength and direction of which is controllable with the computer 10 in accordance with a predetermined program.” (para [0030]). The device of Maschke is not in the same field of endeavor with the device of Cox, however, the desire to control the magnetic field strength is concerned to both Cox and Maschke. Therefore it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided a computer .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771